Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 19, 2021 has been entered.
Currently, Claims 1-8 and 9-17 are pending. Claims 1, 9-13, and 17 are examined on the merits.  Claims 2-7 and 14-16 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of Group I (Claims 1-13), Claim 8, vacuum, in the reply filed on Jan. 3, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 2-7 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 3, 2020.
Response to Amendment
Claim Rejections - 35 USC §103
Claims 1, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0324152 Al) and Brenner et al. (US 5806238) as applied to Claims 1, 8-11, and 13 above, and further in view of Pasikatan et al. (2001, APPLIED SPECTROSCOPY REVIEWS, 36(4), 399-416) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Chen teaches soil was collected from a fire ant mound, then sieved through to remove debris and large particles [0049]. The limitation of “collecting surface ant mounds when eggs, larvae and pupae are present” is taught because the act of collecting ant mounts will inherently lead to eggs, larvae and pupae being collected. In an ant colony, the members of the different stages of ants are all present for the survival of the colony. Colonies were separated from soil using water dripping method [0046]. The act of collecting colonies would lead to concentrating protein because the ant is made of proteins and the act of separating them from soil and debris would lead to protein concentration. Unwanted debris and ants would float on the surface because 
However, Chen does not teach a vacuum and the optical color sorter.
Brenner et al. teaches a method of catching pests, dust, and debris in the vacuum (Abstract).
Pasikatan et al. teaches a method of sorting based on optical methods to rapidly detect and physically remove insect larvae or pupae (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to collect ant and soil with a vacuum because Brenner et al. teaches a vacuum can be used for catching pests, dust, debris in the vacuum connected to a chamber (Abstract). One would have been motivated to make a method of collecting ants with a vacuum for the expected benefit of catching ants and debris in a vacuum. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an optical color sorter to remove materials because an optical method rapidly detects and physically removes insect larvae or pupae (see Pasikatan et al., Abstract). One would have been motivated to make a system based on optical selection of shapes, colors, and optical reflection, for the expected 
Response to Arguments
Applicant argues that the references do not result in food safe composition.
In response to Applicant’s argument, the claims are a method of harvesting insect protein.  Chen teaches ant colonies were separated from soil using water dripping method [0046]. The act of collecting colonies would lead to concentrating protein.  Brenner et al. teaches a method of catching pests, dust, and debris in the vacuum (Abstract).  Pasikatan et al. teaches a method of sorting based on optical methods to rapidly detect and physically remove insect larvae or pupae (Abstract).  These methods lead to separation of insects from its surrounding materials.  These materials are all edible.  Furthermore, the limitation “for human consumption” does not change the structure of the composition isolated by the method because the insects collected are the same as those claimed.   
  Applicant argues that there is no reasonable expectation of success to use an optical sorter.
In response to Applicant’s argument, optical sorting is a mechanical way of sorting instead of using human visualization.  Pasikatan et al. teaches a method of sorting based on optical methods to rapidly detect and physically remove insect larvae or pupae (Abstract).  Even though, the optical scanner is used for a different purpose by the reference, the fact that optical spectrum can detect larvae and screen them out 

Applicant argues that the methods are for discarding insect contaminations.
In response to Applicant’s argument, the methods of removing insects are taught.  As long as insects can be sorted and separated, one of ordinary skill in the art would know how to apply the method for their own desired purpose.  One does not have to follow method taught to its full completed end.  One can vary the steps as one desires.  Here, the optical scanner is a device that one can change the parameters of the machine to detect larvae as opposed to the seeds and sort the product as required.

Applicant argues that fire ant is not a food source considered.
In response to Applicant’s argument, the preamble of for human consumption does not contribute to any differences in the ant itself.  The fire ant can be used for any purpose because the same ant is being isolated.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655